DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2019; 02/19/2021; 05/11/2021; 12/30/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj, Jr. et al. (Hereinafter Bharadwaj; US 2019/0391251) in view of Sick et al. (US 2019/0279366). 
	Regarding claim 1, Bharadwaj discloses a radar electronic control unit (Fig. 2; ), comprising:
	a transceiver coupled to at least one antenna (Fig. 2 reference 202A; paragraph [0050]);
	a frequency modulated continuous wave generator configured to generate a first version of radar signals transmitted by the transceiver through the at least one antenna (paragraphs [0025], [0050]; e.g., a TX antenna 202 for transmitting chirps generated by the synthesizer 201),
	the transceiver (Fig. 2 reference 203; paragraph [0050]) configured to receive, via the at least one antenna, a second version of radar signals reflected back to the at least one antenna (paragraphs [0025], [0050]; e.g., a RX antenna 203 for receiving chirp reflections in response to transmitted chirps);
	a mixer (Fig. 2 mixer 210) configured to combine the first version of radar signals and the second version of radar signals to generate result signals (Fig. 2; paragraphs [0025] where input signal to the mixer including a TX chirp 214 and a RX chirp 216);
	memory configured to store the radar data and an artificial neural network (Fig. 2; reference 250; paragraphs [0026]-[0027]; e.g., the processor 250 also uses a neural network classifier 260 to determine confidence metrics);
	an inference engine configured to use the artificial neural network to analyze the radar data and generate inference results (paragraphs [0027], [0034]; e.g., the neural network classifier 260 provides a confidence metric for at least one object parameter ….. confidence metrics provided by the neural network classifier 260 are used for object detection, object tracking (e.g., tracking object position, velocity, and/or angle over time), and/or updating a CFAR detection threshold); and
	a host interface configured to provide the inference results to a computer system of a vehicle (paragraph [0052]; e.g., the host interface 1004 supports communications to or from other components so that results of the radar data processor device 1000 are displayed and/or are used by a radar system).  
	Bharadwaj fails to specifically disclose a plurality of points in a three-dimensional space around the radar electronic control unit; and a detector configured to generate a radar image based on the result signals from the mixer, the radar image identifying at least one parameter of the plurality of points that reflect radar signals back to the at least one antenna.
	However, Sick disclose a plurality of points in a three-dimensional space around the radar electronic control unit (paragraphs []0034, [0053], [0056]); and 
	a detector configured to generate a radar image based on the result signals from the mixer (paragraphs [0036], [0056]; e.g., the artificial neural network obtains a virtual image of the environment from a radar recording of the environment), 
	the radar image identifying at least one parameter of the plurality of points that reflect radar signals back to the at least one antenna (paragraph [0036]; e.g., The artificial neural network learns by means of the initial characteristic to map these structures onto objects, and form a relationship to these objects.) and  (paragraphs [0055], [0074]-[0075]; e.g., the training system has at least one imaging sensor, which is configured to obtain initial characteristics of the object based on an image segmentation of the environment).
	Therefore, taking the teachings of Bharadwaj in combination of Sick as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have a plurality of points in a three-dimensional space around the radar electronic control unit and including a detector configured to generate a radar image based on the result signals from the mixer, the radar image identifying at least one parameter of the plurality of points that reflect radar signals back to the at least one antenna for advantages of  providing a semantic segmentation of radar recordings of an environment, in order to obtain a global scenario of these environment to enhance a driver assistance system (Sick: paragraph [0007]).
	Regarding claim 2, Bharadwaj in combination with Sick discloses the radar electronic control unit of claim 1, wherein the at least one antenna includes a transmission antenna and a receiving antenna (Bharadwaj: Fig. 2 references 202 and 203).
	Bharadwaj in combination with Sick fails to specifically disclose the transceiver includes a low noise amplifier coupled to the receiving antenna and a power amplifier coupled to the transmission antenna.
	However, the Examiner takes Official Notice of the fact that it was notoriously well known in the art at the time of invention by applicant that the transceiver includes a low noise amplifier coupled to the receiving antenna and a power amplifier coupled to the transmission antenna in order to amplify a very low-power signal without significantly degrading its SNR and to minimize that additional noise.
Regarding claim 3, Bharadwaj in combination with Sick disclose the radar electronic control unit of claim 2, further comprising: an analog to digital converter coupled to the mixer to digitize the result signals (Bharadwaj: Fig. 2 reference 230; paragraph [0026]);  -- 36 --Patent ApplicationAttorney Docket No. 120426-172500/US a low pass filter (Bharadwaj: Fig. 2 LP filter 220; paragraph [0026]) configured to remove, from the result signals, signals having frequencies equal to or higher than a baseband frequency of radar signals generated by the frequency modulated continuous wave generator; and a faster Fourier transform configured to process input from the low pass filter, wherein the detector is configured to determine the parameter based on a tone frequency in output of the low pass filter (Bharadwaj: Fig. 2 FFT 240; paragraphs [0026]-[0027], [0051]).
Regarding claim 4, Bharadwaj in combination with Sick disclose the radar electronic control unit of claim 3, wherein the parameter is speed or range relative to the at least one antenna (Bharadwaj: paragraphs [0021], [0031]).  

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj in combination with Sick, in view of Van der Made (Hereinafter “Van”; US 2018/0225562).
Regarding claim 5, Bharadwaj in combination with Sick disclose the radar electronic control unit of claim 4, fails to specifically disclose wherein the artificial neural network includes a spiking neural network.  
However, Van discloses the artificial neural network includes a spiking neural network (paragraphs [0005]-[0006], [0025]).  
Therefore, taking the teachings of Bharadwaj in combination of Sick and Van as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the artificial neural network includes a spiking neural network in order to approach the human ability to learn spontaneously and subsequently recognize objects from visual, audio, olfactory and other sensory data streams (Van: paragraph [0002]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj in combination with Sick, in view of Modha (US 2014/0081893).
Regarding claim 8, Bharadwaj in combination with Sick disclose the radar electronic control unit of claim 4, fails to specifically disclose wherein the inference engine includes a neural network accelerator having a memristor crossbar array configured to perform matrix multiplication and accumulation operations.  
However, Modha discloses the inference engine includes a neural network accelerator having a memristor crossbar array configured to perform matrix multiplication and accumulation operations (paragraphs [0026], [0048]).  
Therefore, taking the teachings of Bharadwaj in combination of Sick and Modha as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the inference engine includes a neural network accelerator having a memristor crossbar array configured to perform matrix multiplication and accumulation operations in order to implement machine learning or training algorithm and can autonomously extract features (Modha: paragraph [0004]).
Regarding claim 9, Bharadwaj in combination with Sick and Modha discloses the radar electronic control unit of claim 8, wherein memristors in the crossbar array are configured to store parameters of the artificial neural network (Modha: paragraphs [0018], [0050], [0058]).  
Regarding claim 10, Bharadwaj in combination with Sick and Modha discloses the radar electronic control unit of claim 9, wherein the multiplication and -- 37 --accumulation operations are performed by the memristors converting voltages on wordlines of the crossbar array into currents summed in bitlines of the crossbar array (Modha: paragraphs [0046], [0050], [0058]).  

Claims 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sick et al. (US 2019/0279366) in view of Bharadwaj, Jr. et al. (Hereinafter Bharadwaj; US 2019/0391251). 
	Regarding claims 11 and 16, Sick discloses a vehicle (paragraph [0020]) and a method, the vehicle comprising: 	
	a plurality of controls for steering, braking, and acceleration (inherency); 
	a set of sensors configured to generate a sensor data stream (paragraphs [0020], [0036]); 
	a radar electronic control unit comprising: 
	a generator of radar images (paragraphs [0036], [0056]; e.g., the artificial neural network obtains a virtual image of the environment from a radar recording of the environment); 
	a memory configured to store a radar image and an artificial neural network (paragraph [0034], [0049]).
	Sick fails to specifically discloses an inference engine configured to use the artificial neural network to analyze the radar image and generate inference results; and a communication interface; a computer system coupled to the communication interface to implement an advanced driver assistance system to operate the controls according to the inference results and the sensor data stream.  
	However, Bharadwaj disclose an inference engine configured to use the artificial neural network to analyze the radar image and generate inference results (paragraphs [0027], [0034]; e.g., the neural network classifier 260 provides a confidence metric for at least one object parameter ….. confidence metrics provided by the neural network classifier 260 are used for object detection, object tracking (e.g., tracking object position, velocity, and/or angle over time), and/or updating a CFAR detection threshold); and 
	a communication interface (paragraph [0052]; e.g., the host interface 1004); 
a computer system coupled to the communication interface to implement an advanced driver assistance system to operate the controls according to the inference results and the sensor data stream (paragraph [0052]; e.g., the host interface 1004 supports communications to or from other components so that results of the radar data processor device 1000 are displayed and/or are used by a radar system).
	Therefore, taking the teachings of Sick in combination of Bharadwaj as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have an inference engine configured to use the artificial neural network to analyze the radar image and generate inference results; and a communication interface; a computer system coupled to the communication interface to implement an advanced driver assistance system to operate the controls according to the inference results and the sensor data stream in order to analyze characteristics of the object. Exemplary characteristics include the range of an object relative to the radar origin, the velocity of an object relative to the radar original, and the angle of an object relative to a radar origin (Bharadwaj: paragraph [0002]).  
	Regarding claims 12 and 17, Sick in combination with Bharadwaj discloses the vehicle and the method of claims 11 and 16, wherein the inference results identify an object that reflects radar signals in the radar image (Sick: paragraph [0055]) and (Bharadwaj: paragraph [0037]).
	Regarding claim 13, Sick in combination with Bharadwaj discloses the vehicle of claim 12, wherein the inference results include a portion extracted from the radar image using the artificial neural network (Sick: paragraphs [0021], [0049]).  
	Regarding claims 14 and 18, Sick in combination with Bharadwaj discloses the vehicle and the method of claims 11 and 17, wherein a portion of the sensor data stream is provided to the radar electronic control unit to implement sensor fusion based on the radar image and the portion of the sensor data (Sick: paragraphs [0021], [0049]) and (Bharadwaj: paragraph [0037]).
	Regarding claim 19, Sick in combination with Bharadwaj discloses the method of claim 18, further comprising: receiving, in the radar electronic control unit, a portion of the sensor data stream; and performing sensor fusion operations, by the inference engine using the artificial neural network, based on the radar image and the portion of the sensor data stream to generate the inference results (Sick: paragraph [0055]) and (Bharadwaj: paragraph [0037]).  

Claims 15  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sick in combination with Bharadwaj, in view of Modha.
	Regarding claim 15 and 20, Sick in combination with Bharadwaj discloses the vehicle and the method of claims 11 and 16, fails to specifically disclose wherein the inference engine includes a memristor crossbar array configured to store parameters of the artificial neural network and to perform matrix multiplication and accumulation operations in the artificial neural network.
However, Modha discloses the inference engine includes a memristor crossbar array configured to store parameters of the artificial neural network and to perform matrix multiplication and accumulation operations in the artificial neural network (paragraphs [0026], [0048]).  
Therefore, taking the teachings of Bharadwaj in combination of Sick and Modha as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to include a memristor crossbar array configured to store parameters of the artificial neural network and to perform matrix multiplication and accumulation operations in the artificial neural network in order to implement machine learning or training algorithm and can autonomously extract features (Modha: paragraph [0004]).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 6, the prior arts of records fail to teach, or render obvious, alone or in combination, a radar electronic control unit comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 2-6 and independent claim 1 that claim 6 depends on. 
	Claim 7 is objected because claim 7 depends on objected claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648